                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                       CENTRAL DIVISION

MELISSA MOODY CROSS                                                                                   PLAINTIFF


v.                                        Case No. 4:20-cv-00284-LPR


LINDA MARSHAL                                                                                      DEFENDANT


                                                       ORDER

           Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (“IFP”) is DENIED without

prejudice. (Doc. 1). Although some information in Plaintiff’s Motion might suggest that she

may be eligible for IFP status, she has not provided clear and sufficient answers to the information

requested on the Application to Proceed in District Court Without Prepaying Fees or Costs. Id.

The Court is therefore unable to conclude that Plaintiff has met the standard for IFP status. 28

U.S.C. § 1915(a).

           The Court may dismiss a complaint sua sponte if it is frivolous or fails to state a claim upon

which relief may be granted. 28 U.S.C. § 1915(e)(2)(B); Key v. Does, 217 F. Supp. 3d 1006, 1008

(E.D. Ark. 2016). Although a pro se complaint is construed liberally, it must allege sufficient

facts to support legally cognizable claims. Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

After considerable effort, the Court is unable to decipher Plaintiff’s Complaint. (Doc. 2). It

remains unclear what causes of action she is trying to advance. It is equally unclear what facts

she is alleging to support the legal claims that she is trying to advance.

           Accordingly, the Complaint is DISMISSED without prejudice.1 The Court certifies that


1
    The Court entered a similar Order in the case of Melissa Cross v. Katrina Cross, et al. (1:19-cv-00108-LPR). (Doc.
    4). In that case, Ms. Cross filed a similarly deficient Motion for Leave to Proceed IFP and a Complaint that was
    also indecipherable as to the claims and facts alleged. (Docs. 1, 2).
an IFP appeal taken from the Order and Judgment dismissing this action is considered frivolous

and not in good faith.

       IT IS SO ORDERED this 19th day of March 2020.



                                                       _______________________________
                                                       UNITED STATES DISTRICT JUDGE




                                              2
